 SUDER BEVERAGE DISTRIBUTORS63Emerson Suder and David Suder d/b/a Suder Beve--age Distributors and International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union No. 453. Case 6CA- 10866January 24, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY. AND TRUESDALIOn September 14, 1978, Administrative Law JudgeJennie M. Sarrica issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions2of the Administrative Law Judge and toadopt her recommended Order, as modified.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow, and hereby orders that the Respondent,Emerson Suder and David Suder d/b/a Suder Bever-age Distributors, Meyersdale, Pennsylvania, theiragents, successors, and assigns. shall take the actionset forth in the said recommended Order, as so modi-fied:'Respondent has excepted to certain credibility findings made b theAdministrative Law Judge. It is the Board's established policy not to over-rule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Drs Wall Products. Inc. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefull\examined the record and find no basis for reversing her findings.2 e do not agree with the Administrative Law Judge's conclusion thatthe character of the unfair labor practices found in this proceeding requiresa broad remedial order to full) effectuate the purposes of the Act. Accord-ingly, we have narrowed the scope of the recommended Order to providethat Respondent cease and desist from "in an) like or related manner"interfering with, restraining, or coercing employees in the exercise of theirrights guaranteed by Sec. 7 of the Act.In order to insure that the employees in the appropriate unit will beaccorded the services of their selected bargaining agent for the period pro-vided by law, we shall construe the initial period of certification as begin-ning on the date Respondent commences to bargain in good faith with theUnion as the recognized bargaining representative In the appropriate unitSee ar-Jac Poultry Company. Inc.. 136 NLRB 785 (1962: Commerce Com-panv, d, ba Lamar Hotel, 140 NLRB 226. 229 (19625, enfd. 328 F2d 600 (5thCir. 1964), cert. denied 379 .s. 817: and Burnett Construction Companm.149 NI.RB 1419. 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965)240 NLRB No. 31. Substitute the following for paragraph l(i):"(i) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICF To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question our employees' judg-ment in joining a union.WE WILL NOT encourage or assist our employ-ees to withdraw their membership from theUnion.WE WILL NOT interrogate our employees as towhy they went to the Union initially, why theyattended union meetings, or why they did notcome to see us instead.WE WILL. NOT invite our employees to bargaindirectly with us, thereby bypassing their chosenrepresentative.WF WILL NOI grant to our employees wage in-creases. vacation benefits, or other benefits with-out negotiating in good faith with their represen-tative.WE WILL Nor refuse to meet with or withdrawrecognition from International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union No. 453, asthe duly selected and certified representative ofour employees in the following unit:All drivers, warehousemen and helpers em-ployed by Respondent at its Meyersdale,Pennsylvania, facility, excluding all other em-ployees and guards, professional employeesand supervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed by Sec-tion 7 of the Act.WE WILL recognize and, upon request, bargaincollectively with the aforesaid Union as the ex-clusive collective-bargaining representative of allemployees in the appropriate unit, describedabove, with regard to rates of pay, hours ofemployment, and other terms and conditionsof employment and, if an understanding isSUDER BEVERAGE DISTRIBUTORS 63 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDreached, embody such understanding in a signedagreement.EMERSON SUDER AND DAVID SUDER d/b/aSUDER BEVERAGE DISTRIBUTORSDECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: This is aproceeding under Section 10(b) of the National Labor Re-lations Act, as amended (29 U.S.C. § 151, et seq.), hereinaf-ter referred to as the Act. Based on charges filed on Janu-ary 18, 1978, as amended on March 23, 1978, a complaintwas issued on March 24, 1978, presenting allegations thatEmerson Suder and David Suder d/b/a Suder BeverageDistributors, hereinafter referred to as Respondent, com-mitted unfair labor practices within the meaning of Sec-tions 8(aX)(5) and (1) and 2(6) and (7) of the Act. Respon-dent filed a letter, treated herein as an answer, denying thatit committed the violations of the Act as alleged. Upon duenotice, the case was heard before me in Somerset, Pennsyl-vania, on July 17, 1978.' Representatives of all parties en-tered appearances and had an opportunity to participate inthe proceeding.Based on the entire record, including my observation ofthe witnesses, and after due consideration of arguments, Imake the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent, a partnership formed under the laws ofPennsylvania doing business as Suder Beverage Distribu-tors, with its sole facility located in Meyersdale, Pennsylva-nia, is engaged in the wholesale distribution of beer andother beverages. During the year preceding issuance of thecomplaint, a representative period, Respondent, in thecourse and conduct of its business operations, receivedgoods and materials valued in excess of $50,000 for use atits Meyersdale, Pennsylvania, facility from enterpriseswithin the Commonwealth of Pennsylvania which are en-gaged in interstate commerce.Respondent admits and I find that it is now, and hasbeen at all times material herein, an employer within themeaning of Section 2(2) of the Act, engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATIONThe Charging Party, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union No. 453, hereinafter referred to asthe Union, is now, and has been during all times materialB The official transcript and exhibits inadvertently, but erroneously, con-tain the date July 13, 1978. They are hereby corrected.herein, a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEAfter a Board election conducted on December 16, 1977,in a unit of all drivers, warehousemen, and helpers em-ployed by Respondent at its Meyersdale, Pennsylvania fa-cility, excluding all other employees, office clerical employ-ees and guards, professional employees, and supervisors asdefined in the Act, the Union was certified on December27, 1977,2 as the statutory bargaining representative of theemployees of Respondent in the aforesaid appropriate unit.By letter dated December 30, the Union submitted to Re-spondent its proposals for a collective-bargaining agree-ment and requested that Respondent, after it had time tostudy the proposals, notify the Union of a date to beginnegotiations.A few days after the employees had selected the Unionas their representative in the election there were conversa-tions in the warehouse between the two employees in theunit and the two Suder partners. According to David Su-der, he and Emerson Suder expressed to the employees aquestion of whether the employees had done the right thingby joining the Union. The employees responded that theyreally did not know whether they had or not. The Sudersindicated that they did not know whether there was any-thing that could be done (apparently meaning to nullify theselection of a collective-bargaining representative by itsemployees), but undertook the task of finding out.On January 3, in a conversation with Emerson Suder inRespondent's office, employee Richard Irwin stated to Su-der that he wondered how he could get out of the Union.Suder replied, "if you want to know, call the Union." Irwinasked Suder for the Union's phone number and for permis-sion to use the office telephone. Suder supplied both andafter Irwin dialed the number Suder left the office. Shortlythereafter Irwin came into the warehouse where Suder waswith employee William Durst. Irwin reported his unsatis-2 By certified mail Respondent dispatched to the Union. with a copy toRegion 6 of the National Labor Relations Board, a letter notaraized onDecember 27, 1977, which reads as follows:In regard to said Case named above. Mr. Edison informed me and Mr.Joseph Freno, representing the International Brotherhood of Teamsters,Chauffeurs, Warehousement [sic] and Helpers. Local Union #453, of theresults of the said election and told us that it would not be official untilnotified by the Labor Relations Board within 5 (five) working days follow-ing the said election by Certified Mail.This election was conducted Friday, December 16, 1977 at my place ofbusiness, and to this date, December 27. 1977, I have not been notified ofthis action by the Labor Relations Board or by the Local Union #453. Thisis a period of more than 5 (five) working days.I consider this a violation of the agreement made in good faith with theN.L.R.B. and the International Brotherhood Local Union #453. Thus, withthis notorized notice sent by Registered Mail this 27th day of December,1977 I withdraw my place of business and my name, Emerson Suder, fromall previous agreements and declare this Case No. 6-RC-8033 VIOD [sic]and CLOSED and not to be re-opened for any election for representationby Local Union #453 Teamsters or any other union for a period of one yearand one day from the notarized date of this notice. That named Local #453or any union, person or persons are forbidden to call a strike or picketSuder's Beverage Distributors during this period of time.The Regional Director's reply dated December 30, 1977, explaining theexclusion of Saturdays. Sundays, and holidays from the computations of thetime period adequately disposes of the issue raised by Respondent's letter. SUDER BEVERAGE DISTRIBUTORS65factory conversation with the union president. EmersonSuder's recollection of the conversation that ensued is re-flected in the record as follows:Q. (By the General Counsel) What was said? Afterhe explained about the response, what was said then?A. I just said to them in a gentlemanly way, I said.listen fellows, I said, my son and I are human beings.I said, we can talk together, if you guys want to talk tous.I said, in the first place, why did you go to theUnion's secret meetings, you didn't tell us anythingabout it...l said, we're human, why didn't you comeand talk to us, and they said, we're not allowed to,we're signed up with the Union now.Q. Let me make sure I've got this right. You askedyour employees why they went to the Union in thefirst place?**A. Yes, if they weren't satisfied with the workingconditions, why couldn't they come and talk to us.According to Emerson Suder, at the end of this con-versation Irwin asked him to obtain information con-cerning how they could withdraw from the Union. Su-der promised to seek such information from hisattorney. Suder called the Multi-Beverage DistributorsAssociation in Philadelphia, Pennsylvania, to whichRespondent belonged, and talked with an attorneywho handled labor matters in the legal department.Suder understood this individual to advise of a proce-dure whereby the employees could write a letter ofwithdrawal to the Union within 30 days of the elec-tion, with a copy to the Board, and "they would haveto honor it." Irwin asked Suder if he would help writethe letter. Suder told Irwin "I'm not allowed to." Nev-ertheless, the letter was drafted for the use of the em-ployees in the unit. A handwritten letter of withdrawalfrom the Union was supplied by David Suder to eachof the employees with instructions to rewrite it if theychose to send it and to change it if they wished to doso, but to send Respondent a copy. Both of the em-ployees followed these instructions.3On January 11, 1978, having received no responseto its December 30, 1977, letter requesting bargaining,the union business agent, William Peterson, talked bytelephone with David Suder. David advised that Re-spondent had turned the Union's proposals over to theCompany attorney. On January 16, Peterson calledagain4and was advised by Emerson Suder that their3 Durst testified he did not know that he could withdraw from the Unionand did not ask Emerson Suder about withdrawal. Emerson Suder broughtit up to him and David Suder supplied the handwritten letter which Durst'swife typed for him. Emerson Suder came to him home while he was offwork with the flu to get the letter and mail it for him because Suder said itshould be sent within 30 days.4Before this phone call the Union had received substantially identicalletters dated January 9 and I.I respectively, from Durst and Irwin indicat-ing that they wished to "withdraw" their "Union Card" and "to sever allaffiliation" with the Union The Union wrote to each employee announcingthe January 22, 1977, union meeting and inviting them to attend. Neither ofthem came. The Union made no specific written response to their with-employees no longer belonged to the Union and therewas nothing for them to negotiate about. Peterson re-called that Emerson Suder then advised he had turnedthe matter over to his attorney. Suder raised the ques-tion of who would pay for the meeting place if negoti-ations were undertaken. Peterson informed Suder thatmeetings could be held in the company office, in theunion office, in the attorney's office, or they could geta room somewhere in which event the cost was usuallysplit 50-50 between the parties. According to EmersonSuder he told Peterson:You're the fellows who want to negotiate, and you'-re the fellows who will pay for the negotiating place...we're not meeting in my office, and I'm not com-ing to your office, we'll meet on mutual [sic] groundsand I'm not paying for the expenses.Suder denied Peterson's testimony that Suder informed Pe-terson that the Company lawyer was pretty busy andmaybe he would contact the Union in a month or so. In-stead, Suder testified he told Peterson he had given theUnion's proposal to his attorney and said, "When he goesover it and lets me know, I'll negotiate." Peterson accusedhim of refusing to negotiate. Suder denied this was the fact,but Peterson kept repeating the accusation so Suder hungup the phone. Respondent never contacted the Union. Da-vid Suder testified that after they had received copies of theemployee's letters sent to the Union and had heard nothingfrom the National Labor Relations Board they assumedthat the withdrawals had been recognized and were underthe impression that they were not obligated to bargain withthe Union.Emerson Suder testified that he had told the employees,"Maybe we'll negotiate for a month, or maybe it will be 6months or a year. You guys will work for the same salary,we cannot give you a raise." Suder did not fix the time ofthis remark. While the charges herein were being investi-gated both Suders spoke with the board agent, andEmerson Suder spoke by telephone with the Regional Di-rector for Region 6, about whether they were permitted togive raises to the employees. Both recalled that in theseconversations they were told it would be lawful to give theemployees raises if this was the annual practice, whether ornot they were negotiating. Respondent granted raises tothe employees and also announced to them that, in addi-tion to their established -week vacation, they would re-ceive a week of leave time which they could take a day at atime, at random.5David Suder testified that Respondent acquired a goingbusiness in November 1973. In December there was anincrease in the price of beer and at that time the Companygave a raise. Since that time whenever there was an in-crease in the price of beer the Company gave a wage in-drawal letters.Durst was sure the raise was effective March 3, 1978. Irwin testified hereceived his raise the same time that Durst did but then set the date as May3. Durst set the announcement of the additional leave time as during Janu-ary whereas Irwin fixed the time as around the time of the raise. DavidSuder indicated that both were in March. and Emerson Suder placed theevent of the raise as occurring after he spoke with the Regional Directorduring investigation of the charges herein. I accept March 3 as the probabledate for both increases in benefits.SUDER BEVERAGE DISTRIBUTORS 65* ** 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrease to employees. In 3 of the 4 years the price raise andwage increase occurred in the spring. This year the price ofbeer for one supplier was increased on March 1, with othersources increasing the price during April. Irwin testifiedthat when he was hired 2 years previous to the hearing hewas told by David Suder that the Company would try togive an annual raise. Admittedly, there was no practice ofannually increasing vacation benefits. Respondent did notsubmit company business records, which of necessitywould have been in its possession if they existed, to supportits assertion of an established practice of giving annualraises at a given time. Durst, who worked for Respondentfrom its inception, recalled that he had received previousraises but could give no suggestion as to when these mayhave occurred. It would seem that if employee raises as-sumed a repetitive pattern this would have registered andset in his memory. The statement attributed by Irwin toDavid Suder at the time of his hire that the Companywould try to give a raise annyally does not establish thatRespondent had set a pattern of doing so. Further, DavidSuder's self-serving and undocumented testimony that theCompany gave employees a raise every time there was anincrease in the price of beer reveals that any such policywas a contingent one based upon decisions and timing be-yond Respondent's control. Although in retrospect it mayhave occurred on a fairly regular basis, it did not assume aset and predictable pattern or practice. Finally, if theMarch 3 raise was based on the price increase in beer, itwas instituted according to Respondent's own testimony,immediately upon the action of a single supplier and wellbefore the other suppliers in the industry followed suit. Onthe basis of the foregoing, I conclude that there was nofixed practice of granting annual raises at a specified timewhich warranted Respondent's changing the wage rates ofemployees who had selected a bargaining representativewith whom Respondent was legally obligated to bargain.Accordingly, I find that Respondent interfered with theSection 7 rights of its employees in violation of Section8(a)(l) of the Act by:1. Questioning employees, shortly after the election,about whether they had done the right thing in joining theUnion, and encouraging them to withdraw their member-ship in the Union at a time when Respondent was obli-gated by statute to bargain with their collective-bargainingrepresentative.2. Interrogating employees in the warehouse as to whythey went to the Union initially, why they attended unionmeetings, and why they did not come to Respondent' offi-cials instead.3. Telling employees, "We can talk together, if you guyswant to talk to us," thus inviting employees to bargain di-rectly and bypass their chosen representative.4. Assisting employees to withdraw membership in theUnion.(a) When Emerson Suder advised Irwin to call the Unionand to ascertain how to "get out," supplied the telephonenumber, and granted him permission to use the office tele-phone for that purpose.(b) When Respondent promised employees he would ob-tain information from his attorney as to any procedurewhereby they could withdraw from the Union.(c) When Respondent advised employees of the informa-tion received concerning such a procedure.(d) When Respondent supplied employees with a draftedletter designed to institute such withdrawal procedure.(e) When Respondent undertook to pick up and mailsuch letter signed by employee Durst.I further find that Respondent unlawfully refused to bar-gain within the meaning of Section 8(d) in violation of Sec-tion 8(a)(5) and () of the Act:(a) When Respondent failed to respond to the Union'srequest to bargain dated December 30, 1977.(b) When it bypassed the Union and invited employeesto bargain directly with Respondent's officials.(c) When on January 16, 1978, it withdrew recognitionfrom the Union by telling the Union that its employees hadwithdrawn their membership and that there was nothingfor them to bargain about.(d) When Respondent granted to employees wage in-creases and additional vacation benefits without bargain-ing with the certified bargaining representative of its em-ployees.Upon the foregoing findings of fact, and the entire rec-ord in the case, I make the following:CONCLUSIONS OF LAWI. Respondent, Emerson Suder and David Suder d/b/aSuder Beverage Distributors, is, and has been at all timesmaterial herein, an employer within the meaning of Section2(2) of the Act, and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Lo-cal Union No. 453, is, and has been at all times materialhereto, a labor organization within the meaning of Section2(5) of the Act.3. At all times material, the Union has been, and is, thestatutory representative, by virtue of Section 9(a) of theAct, of Respondent's employees in a unit appropriate forpurposes of collective-bargaining within the meaning ofSection 9(b) of the Act, described as follows:All drivers, warehousemen and helpers employed byRespondent at its Meyersdale, Pennsylvania, facility,excluding all other employees, office clerical employ-ees and guards, professional employees and supervis-ors as defined in the Act.4. At all times material herein, and in particular sinceDecember 30, 1977, the Union has demanded that Respon-dent bargain with the Union as the certified collective-bar-gaining representative of the employees in the aforesaidunit.5. Respondent has interfered with, restrained, andcoerced its employees in the aforesaid appropriate unit inthe exercise of the rights guaranteed by Section 7 of theAct and has committed unfair labor practices within themeaning of Section 8(a)( I) of the Act by the following con-duct:(a) By voicing to its employees a question of whetheremployees had done the right thing in joining the Union. SUDER BEVERAGE DISTRIBUTORS67(b) By encouraging employees to withdraw their mem-bership in the Union.(c) By interrogating employees as to why they went tothe Union initially, why they attended union meetings, andwhy they did not come to Respondent's officials instead.(d) By inviting employees to bargain directly with Re-spondent and bypass their chosen representative.(e) By assisting employees to withdraw membership inthe Union.6. Respondent has refused to bargain with the Union asthe exclusive collective-bargaining representative of its em-ployees in the aforesaid appropriate unit and has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and () of the Act by the follow-ing conduct:(a) By, at all times material, and in particular since De-cember 30, 1977, failing and refusing to bargain with theUnion as the collective-bargaining representative of theemployees in the aforesaid unit.(b) By, commencing on January 16, 1978, and continu-ing to date, withdrawing recognition of the Union as theexclusive representative of Respondent's employees in theaforesaid unit.(c) By, at all times after March 3, 1978, making andcontinuing changes in the wages, vacation benefits, andterms and conditions of employment of the employees em-braced within the aforesaid appropriate unit without givingthe Union an opportunity to bargain with respect to suchchanges.7. The aforesaid unlawful conduct constitutes unfair la-bor practices affecting commerce with the meaning of Sec-tion 2(6) and (7) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES LIPONCOMMERCEThe activities of Respondent set forth in section III.above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices proscribed by the Act, Ishall recommend that it be ordered to cease and desisttherefrom and to take the affirmative action set forth be-low in the recommended Order designed and found neces-sary to effectuate the policies of the Act. Having foundthat Respondent has unlawfully withdrawn recognitionfrom the Union and has failed and refused, upon demand,to bargain collectively with the Union as required by theAct, I shall recommend that it be ordered to recognize and,upon request, bargain with the Union as exclusive repre-sentative of the employees in the appropriate unit. Nothingherein is to be construed as requiring Respondent to res-cind any benefits granted to the employees.Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER6The Respondent, Emerson Suder and David Suderd/b/a Suder Beverage Distributors, Meyersdale, Pennsyl-vania, their agents, successors, and assigns, shall:I. Cease and desist from:(a) Voicing to its employees a question of whether em-ployees had done the right thing in joining the Union.(b) Encouranging employees to withdraw their member-ship in the Union.(c) Interrogating employees as to why they went to theUnion initially, why they attended union meetings, andwhy they did not come to Respondent's officials instead.(d) Inviting employees to bargain directly with Respon-dent and bypass their chosen representative.(e) Assisting employees to withdraw membership in theUnion.(f) Refusing to bargain with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, ocal Union No. 453, upon request,as the certified and exclusive representative of the employ-ees in the following appropriate bargaining unit:All drivers, warehousemen and helpers employed by Re-spondent at its Meyersdale, Pennsylvania, facility, exclud-ing all other employees, office clerical employees andguards, professional employees and supervisors as definedin the Act.(g) Withdrawing recognition of the Union as the exclu-sive collective-bargaining representative of the employeesin the aforesaid unit.(h) Granting to employees in the aforesaid collective-bargaining unit, unilaterally and in derogation of the bar-gaining representational status of the Union, and withoutnegotiating in good faith with said Union, wage increasesand vacation benefits, without prejudice, however, to anybenefits heretofore granted.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed un-der Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelywith International Brotherhood of Teamsters. Warehouse-men and Helpers of America, Local Union No. 453, as theexclusive representative of all employees in the appropriateunit described above, with regard to rates of pay, hours ofemployment, and other terms or conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National abor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided n Sec 10248 of the Rules and Regulations, he adopted bh the Board and become itsfindings. conclusions, and Order, and all hjections thereto shall he deemedwaived for all purposesSUDER BEVERAGE DISTRIBUTORS 67 68DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Meyersdale, Pennsylvania, facility copiesof the attached notice marked "Appendix."7Copies of saidnotice, on forms provided by the Regional Director forRegion 6, after being duly signed by Respondent's author-7 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."ized representative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.